United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3147
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Thomas E. Brooks,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: May 13, 2008
                                 Filed: September 2, 2008
                                  ___________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Thomas Brooks entered a conditional guilty plea to the charge of conspiracy to
distribute fifty grams or more of a substance containing a detectable amount of
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii) and 846,
reserving his right to appeal the district court’s1 denial of his motion to suppress. We
affirm.


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri, who adopted the report and recommendation submitted by the
Honorable James C. England, Chief Magistrate Judge for the United States District
Court for the Western District of Missouri.
                                   I. Background

       On the morning of June 23, 2005, a confidential informant who had previously
provided reliable information contacted Officer David Holmes of the Republic,
Missouri, police department and informed him that a man named “Ray” was coming
that day to sell him methamphetamine at the Express Lane gas station in Republic.
Among other things, the informant told Officer Holmes that Ray had an outstanding
warrant for parole violations and described the vehicle that Ray would be driving.
Holmes told the informant that surveillance would be established at the Express Lane
and that the informant should arrange to travel with Ray to another location to
complete the transaction. Officer Holmes then confirmed that an outstanding warrant
existed for Raymond Schaffer’s arrest.

       Officer Michael Shook set up surveillance at the Express Lane station. At
approximately 2:00 p.m., he observed a Toyota Camry (which was not the vehicle
described by the informant) with three occupants park next to the informant’s vehicle.
One individual, later identified as Schaffer, approached the informant’s vehicle while
the other two, a man and a woman later identified as Brooks and Vonnie Young,
looked around nervously as if performing counter-surveillance and proceeded to a
nearby park. Schaffer spent approximately two minutes in the informant’s vehicle,
then walked over to Brooks and Young and conversed with them for about thirty
seconds, then returned to speak with the informant for another thirty seconds. The
three returned to the Camry and followed the informant’s vehicle out of the parking
lot. The informant called Holmes on his cell phone and told him that Schaffer was in
the back seat of the Camry with four baggies of methamphetamine. Holmes and
Shook followed the vehicles as they left the parking lot. After observing that it was
following informant’s vehicle too closely, Shook pulled the Camry over. Brooks was
driving, Young was in the front passenger seat, and Schaffer was in the back. Shook
approached the driver’s side and Holmes the passenger side.



                                         -2-
      In response to Holmes’s request for identification, Schaffer replied that he had
none. When prompted, he said that his name was Raymond. At that point, Holmes
observed what appeared to be a sword in a scabbard in the back seat and asked
Schaffer to exit the vehicle. During a pat-down search, Officer Holmes saw a baggie
of white crystalline powder sticking out of Schaffer’s pants pocket. After pulling out
three more baggies of powder, Holmes placed Schaffer under arrest.

       As Officer Shook asked Brooks for his license and registration, he observed that
Brooks appeared to be very nervous, with a shaky voice and trembling hands. Shook
then saw a pocket knife in the center console of the Camry and asked Brooks and
Young to exit the vehicle and be seated on the curb. After Young exited the Camry,
the officers observed a baggie of white crystalline powder fall from her pant leg.
Young was arrested, and a search of her person yielded sixteen baggies of
methamphetamine and a pocket knife. A subsequent search of Brooks’s person
yielded two wallets, one of which contained approximately $1,500 in cash; a search
of the Camry incident to arrest yielded, among other things, a .40 caliber firearm in
the glove compartment, a sword on the floor of the back seat, and a pocket knife in the
console. Brooks was detained for fifteen minutes or less prior to his arrest.

                                     II. Analysis

       We review the district court’s factual findings in support of its denial of a
motion to suppress for clear error and its legal determinations de novo. United States
v. Peralez, 526 F.3d 1115, 1119 (8th Cir. 2008).

       Brooks argues that the officers lacked the requisite suspicion of criminal
activity to stop his vehicle, contending that the officers’ reason for the stop was
pretextual. A vehicle stop constitutes a seizure and is thus subject to the
reasonableness requirement of the Fourth Amendment. United States v. Wright, 512
F.3d 466, 471 (8th Cir. 2008) (citing Delaware v. Prouse, 440 U.S. 648, 653 (1979)

                                         -3-
and Whren v. United States, 517 U.S. 806, 810 (1996)). Officers are authorized to
stop a vehicle containing a person for whom probable cause for arrest exists. United
States v. Cardenas-Celestino, 510 F.3d 830, 833 (8th Cir. 2008) (citing United States
v. Sherrill, 27 F.3d 344, 346-47 (8th Cir. 1994)). Likewise, it is reasonable for
officers to stop a vehicle where they have probable cause to believe that a traffic
violation has occurred. Whren, 517 U.S. at 810 (citing Prouse, 440 U.S. at 659 and
Pennsylvania v. Mimms, 434 U.S. 106, 109 (1977) (per curiam)). Additionally, an
officer may briefly detain an individual for investigative purposes if the officer has a
reasonable suspicion, supported by articulable facts, that the individual is involved in
criminal activity. United States v. Saenz, 474 F.3d 1132, 1136 (8th Cir. 2007) (citing
Terry v. Ohio, 392 U.S. 1, 30 (1968)). “In determining whether reasonable suspicion
exists, we consider the totality of the circumstances in light of the officers’ experience
and specialized training.” United States v. Davis, 457 F.3d 817, 822 (8th Cir. 2006);
see Terry, 392 U.S. at 30. We may also “rely on information provided by other
officers as well as any information known to the team of officers conducting the
investigation.” United States v. Navarrete-Barron, 192 F.3d 786, 790 (8th Cir. 1999).
The constitutional reasonableness of a traffic stop does not depend on the actual
motivations of the officers involved. Whren, 517 U.S. at 813.

        The district court credited the officers’ testimony that the vehicle Brooks was
driving was following the vehicle in front of it too closely in violation of Missouri
law. See United States v. Lyton, 161 F.3d 1168, 1170 (8th Cir. 1998); United States
v. Johnson, 58 F.3d 356, 357 (8th Cir. 1995). In addition to the traffic violation
justification for the stop, the officers had corroborated information from a reliable
confidential informant that Schaffer, a passenger, was in possession of
methamphetamine. Officer Holmes had confirmed that there was an outstanding
warrant for Schaffer’s arrest. The officers’ observation of the interaction between the
informant and Schaffer, Young, and Brooks was consistent with Officer Holmes’s and
informant’s prearranged plan and, with the exception of the type of vehicle involved,
corroborated the informant’s information from earlier in the day. These facts, taken

                                           -4-
together, establish that the officers had, at minimum, reasonable suspicion that at least
one occupant of Brooks’s vehicle was involved in criminal activity, and thus the stop
of Brooks’s vehicle was dually justified.

       Brooks argues that the scope of the officers’ investigation was unjustifiably
expanded beyond what was necessary to complete the traffic violation stop. During
a Terry stop, “an officer ‘must . . . employ the least intrusive means of detention and
investigation, in terms of scope and duration, that are reasonably necessary to achieve
the purpose’ of the stop.” United States v. Gill, 513 F.3d 836, 845 (8th Cir. 2008)
(quoting Navarrete-Barron, 192 F.3d at 790); see Terry, 392 U.S. at 20 (detention
must be “reasonably related in scope to the circumstances which justified the
interference in the first place”). Officers can “check for weapons and may take any
additional steps that are ‘reasonably necessary to protect their personal safety and to
maintain the status quo during the course of the stop.’” Navarrete-Barron, 192 F.3d
at 790 (quoting United States v. Hensley, 469 U.S. 221, 235 (1985)). In so doing,
they may order the driver and passengers out of a vehicle and frisk them if there is a
reasonable belief, supported by articulable facts, that they are armed and dangerous.
Maryland v. Wilson, 519 U.S. 408, 415 (1997); Michigan v. Long, 463 U.S. 1032,
1047-48 (1983) (citing Mimms, 434 U.S. 106).

       The scope of a traffic stop may be expanded if an officer develops a reasonable,
articulable suspicion that further criminal activity is afoot. Peralez, 526 F.3d at 1120
(citing United States v. Sanchez, 417 F.3d 971, 975 (8th Cir. 2005)). At the time the
Camry was stopped, the officers had at least reasonable suspicion that its occupants
were currently involved in a drug transaction and that Schaffer possessed
methamphetamine. Thus, they were justified in expanding the stop beyond the traffic
violation to investigate those suspicions.

      “The touchstone of our analysis under the Fourth Amendment is always ‘the
reasonableness in all the circumstances of the particular governmental invasion of a

                                          -5-
citizen’s personal security,’” which “depends ‘on a balance between the public interest
and the individual’s right to personal security free from arbitrary interference by law
officers.’” Mimms, 434 U.S. at 108-09 (quoting Terry, 392 U.S. at 19 and United
States v. Brignoni-Ponce, 422 U.S. 873, 878 (1975)). “[M]inimally intrusive weapons
searches” are likely to be reasonable because of the “inherent danger” of traffic stops
and the diminished expectation of privacy in a vehicle. United States v. Shranklen,
315 F.3d 959, 962 (8th Cir. 2003) (internal quotations omitted). In this case, the
officers observed a pocket knife and a sword scabbard in plain view inside the vehicle.
Furthermore, the officers had at least reasonable suspicion that the Camry’s occupants
were involved in a drug transaction, and such transactions often involve weapons and
violence. See Navarrete-Barron, 192 F.3d at 791; United States v. Brown, 913 F.2d
570, 572 (8th Cir. 1990). Thus, we conclude that the officers were justified in asking
all of the Camry’s occupants to exit the vehicle, in performing pat-down searches of
all the occupants for weapons, and in maintaining the status quo by asking Brooks to
remain seated on the curb while they completed their brief investigation.

        The search of Brooks’s person was justified as a search incident to a lawful
arrest, which is valid “even if it is conducted before the actual arrest, provided that (1)
the arrest and the search are substantially contemporaneous, and (2) probable cause
to arrest existed before the search.” United States v. Ilazi, 730 F.2d 1120, 1226 (8th
Cir. 1984) (citing Rawlings v. Kentucky, 448 U.S. 98, 111 (1980)). By the time
Brooks’s person was searched, the officers had probable cause to believe that both
Schaffer and Young possessed large quantities of methamphetamine and were
involved in a drug transaction, and weapons had been seen in plain view in the
vehicle, which was under Brooks’s control. The officers also had probable cause to
believe that Brooks, as the driver of a vehicle whose other occupants were currently
involved in a drug transaction, was conspiring to distribute methamphetamine. See
Maryland v. Pringle, 540 U.S. 366, 373 (2003) (“‘[A] car passenger . . . will often be
engaged in a common enterprise with the driver . . . .’ [D]rug dealing [is] an
enterprise to which a dealer would be unlikely to admit an innocent person with the

                                           -6-
potential to furnish evidence against him.” (quoting Wyoming v. Houghton, 526 U.S.
295, 304-05 (1999)). Although the informant had identified only Schaffer as the
seller, Brooks’s earlier nervous counter-surveillance behavior, extreme nervousness
when the Camry was pulled over, and Young’s apparent involvement sufficiently
dispelled any notion that Schaffer was acting alone.

      The judgment is affirmed.
                      ______________________________




                                        -7-